Citation Nr: 0812144	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
to an August 2004 RO decision that denied service connection 
for lung cancer.   
 
2.  Entitlement to service connection for lung cancer.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from August 1973 to 
August 1975.  He also had three months and sixteen days of 
prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and August 2006 RO 
decisions.  The February 2006 RO decision found that the 
veteran had not timely appealed an August 2004 RO decision 
that denied entitlement to service connection for lung 
cancer.  

The August 2006 RO decision determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for lung cancer.  A February 2007 RO decision 
(issued in a February 2007 statement of the case) reopened 
and denied the veteran's claim for service connection for 
lung cancer on a de novo basis.  

In August 2007, the veteran testified before the Board via 
videoconference hearing.  

In the decision below, the Board concludes that the veteran 
did in fact submit a timely substantive appeal to an August 
2004 RO decision that denied service connection for lung 
cancer.  Therefore, as that decision was timely appealed and 
not final, the issue of entitlement to service connection for 
lung cancer should be determined on a de novo basis (without 
further discussion regarding new and material evidence) based 
on the August 2004 RO decision that denied that claim.  

As the Board is also granting service connection for non-
Hodgkin's lymphoma, there is no prejudice to the veteran as 
to procedural irregularities associated with the Board 
adjudicating his claim for service connection at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

FINDINGS OF FACT

1.  By an August 2004 decision, the RO denied a claim of 
entitlement to service connection for lung cancer.  The RO 
notified the veteran of the August 2004 decision on August 
27, 2004.  

2.  In June 2005, the veteran filed a timely notice of 
disagreement as to the denial of his claim for service 
connection for lung cancer.  

3.  A statement of the case was issued on November 22, 2005.  

4.  On February 9, 2006, the veteran submitted a substantive 
appeal regarding the August 2004 RO decision.  

5.  The veteran's current non-Hodgkin's lymphoma is related 
to service.  


CONCLUSIONS OF LAW

1.  The veteran did submit a substantive appeal that may be 
accepted as timely to an August 2004 RO decision that denied 
service connection for lung cancer.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302, 20.303 (2007).  

2.  Non-Hodgkin's lymphoma was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.  

I.  Timeliness of the Substantive Appeal

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
substantive appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within sixty days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing of a 
substantive appeal, the RO rating decision became final).  By 
regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9 . . . or correspondence 
containing the necessary information."  38 C.F.R. 
§ 20.202.  The formal appeal permits the appellant to 
consider the reasons for an adverse RO determination, as 
explained in the statement of the case, and to formulate and 
present specific arguments relating to errors of fact or law 
made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 
Vet. App. 554 (1993).  

Under 38 U.S.C.A. § 7105(d)(3), the 60-day period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b).  

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit held that, for 
the purposes of determining whether a claimant timely 
appealed to that particular court, equitable tolling is 
available where a veteran is able to show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs or unable to 
function in society.  Id. at 1321.

Looking at the timeline in the instant matter, the RO denied 
service connection for lung cancer in August 2004.  The 
veteran was notified of the decision on August 27, 2004.  

In June 2005, the veteran submitted a timely notice of 
disagreement, through his representative, as to the August 
2004 RO decision.  

On November 22, 2005, the RO issued a statement of the case.  
The veteran was informed that he had 60 days from the date of 
the statement of the case (until January 22, 2006) or the 
remainder of one year from the date he was notified of the 
decision in which to file an appeal (August 27, 2005), 
whichever was longer.  As the 60 day time period was longer, 
he had until January 22, 2006, to file an appeal.  

On February 9, 2006, the RO received a VA Form 9 from the 
veteran indicating a desire to appeal the August 2004 RO 
decision.  The veteran attached a statement that was dated 
January 24, 2006.  In that statement, the veteran reported 
that he was currently undergoing chemotherapy at a private 
medical center.  

Private treatment records dated from December 2004 to 
February 2006 indicate that the veteran was treated for 
disorders including non-Hodgkin's lymphoma on numerous 
occasions.  

For example, a December 2004 report from New Horizons-Quint 
Health Center related an impression of bronchitis.  A January 
2005 report from that facility noted that the veteran was 
seen for follow-up of his respiratory infection in December 
2004.  He reported that he had been sick for six months with 
bronchitis.  He stated that he thought he was getting sick 
secondary to his lymphoma of the left lung field.  The 
assessment included an upper respiratory infection and 
lymphoma.  

Another January 2005 treatment entry from such facility 
related an impression of pneumonia, improved.  A February 
2005 treatment entry indicated an impression that included 
pneumonia, recurrent, and lung cancer, from lymphoma.  A 
March 2005 entry noted that the veteran was having a hard 
year.  The impression was dyspnea, fatigue, and fever.  

A July 2005 statement from A. Hertler, M.D., related an 
impression of BALT lymphoma slowly progressive over twenty-
nine years.  It was noted that BALT lymphoma was chronic 
lymphoma that was not curable.  

An August 2005 statement from Dr. Hertler indicated that the 
veteran had a massive amount of lymphoma in his chest with 
essentially complete collapse of his left lung.  It was noted 
that there was mediastinal adenopathy extending into the 
mediastinum wrapped around the esophagus and trachea, and 
encroaching on the right lung.  Dr. Hertler indicated that 
the veteran continued to have increasing fatigue and that he 
had also suffered some weight loss and occasional night 
sweats.  The impression was "MALT" lymphoma with massively 
progressive disease.  Dr. Hertler stated that the veteran had 
reached the point where symptomatically he needed to be 
treated.  Dr. Hertler reported that the veteran's disease was 
beginning to encroach on the right hilum and that he feared 
loss of his right lung.  A September 2005 statement from Dr. 
Hertler related an impression of primary "MALT" lymphoma 
with massive disease burden in the left chest.  It was noted 
that the veteran had consistently refused therapy for many 
years.  

A December 2005 statement from M. Simon, M.D., related a 
diagnosis of indolent, low grade, B-Cell, non-Hodgkin 
Lymphoma, marginal zone.  It was noted that since the 
veteran's last visit he had worsening symptoms.  Dr. Simon 
indicated that restaging studies were performed on the 
veteran because of worsening of a neck mass on the right side 
and that a computed tomography scan of the neck, chest, 
abdomen, and pelvis in December 2005, showed a large right-
sided soft tissue neck mass suggestive of massive adenopathy.  
As to an impression, Dr. Simon stated that the veteran had 
clear evidence of progression.  

A January 2006 treatment entry from New Horizons-Quint Health 
Center noted that the veteran was doing well and that he had 
started his chemotherapy.  It was reported that the swelling 
was down in his neck.  The impression was cervical adenopathy 
secondary to metastatic lymphoma and anxiety.  A subsequent 
January 2006 entry from such facility related an impression 
of lymphocyic lymphoma, improved, and anxiety issues, 
improved.  

A February 2006 statement from Dr. Simon indicated a 
diagnosis of history of marginal zone lymphoma, which 
recently progressed into diffuse large B-cell lymphoma.  It 
was noted that the veteran reported that he had been doing 
really well.  

A February 2006 statement from Dr. Hertler noted that the 
veteran had a long and complex history of a low-grade non-
Hodgkin Lymphoma.  Dr. Hertler stated that late last year the 
veteran developed rapid enlargement of the lymph nodes in his 
right neck and was found to have a large-cell lymphoma for 
which he had been initiated on chemotherapy.  

In a March 2006 statement, the veteran reported that he was 
unable to submit an appeal within the sixty-day appeal period 
due to a worsening of his lymphoma which became more 
progressive.  The veteran stated that it was not until he 
began treatment for the cancer and started feeling better 
that he was able to gather the information and respond by 
January 24, 2006.  

A June 2006 statement from Dr. Simon reported that he was 
treating the veteran for non-Hodgkin lymphoma.  

At the August 2007 Board hearing, the veteran testified that 
after his claim in 2004, he became pretty sick.  The veteran 
indicated that the sixty-day period was kind of tough because 
his cancer had moved to a new mode and became way more 
aggressive in his throat and that the inside of his face was 
swollen from the disease.  He stated that he was told that he 
had five-months if he did not receive treatment.  

The Board observes that following the issuance of the 
November 22, 2005 statement of the case, the veteran did not 
file a substantive appeal until February 9, 2006, when he 
submitted a VA Form 9 indicating his desire to appeal the 
August 2004 RO decision.  Prior to February 9, 2006, the 
veteran did not file any correspondence expressing a desire 
to appeal the adverse decision of the RO to the Board.  The 
veteran also did not file a request for an extension of time 
in which to file his appeal prior to the expiration of the 
time limit for filing the substantive appeal.  

The veteran's substantive appeal was essentially received 
less than three weeks after the time limit in which to file a 
substantive appeal (January 22, 2006).  In a March 2006 
statement, the veteran reported that he was unable to submit 
an appeal within the sixty-day period (after issuance of the 
November 22, 2005 statement of the case) due to the worsening 
of his lymphoma which became more aggressive.  

The Board observes that the private treatment records noted 
above clearly show worsening of the veteran's lymphoma during 
the time in question.  The Board notes that such records 
specifically show worsening of the veteran's symptoms during 
the period from August 2005 through January 2006.  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.  In this case, the veteran never 
specifically requested an extension and no such request was 
made prior to expiration of the time limit.  The Board notes, 
however, that the veteran's VA Form 9, with the attached 
January 24, 2006 statement, and his March 2006 statement will 
be construed as a request for an extension due to good cause.  
The Board observes that where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. 
§ 3.109(b).  

In this case, the veteran essentially requested an extension 
of time after expiration of the time limit.  See 38 C.F.R. 
§ 3.109(b).  The Board observes that the evidence in this 
matter clearly indicates that good cause was shown.  The 
veteran was suffering from worsening symptoms of his lymphoma 
and undergoing chemotherapy during the time in question.  The 
Board also notes that equitable tolling is available where 
the veteran was able to show that the failure to file was the 
direct result of mental illness.  See Barrett, supra.  
Although the veteran was not suffering from mental illness in 
this case, he clearly was undergoing a worsening of his 
lymphoma that affected his ability to timely file his 
substantive appeal.  

Accordingly, after a review of the record, the Board finds 
that the veteran filed a timely substantive appeal following 
the August 2004 RO decision denying a claim for service 
connection for lung cancer.  



II.  Service Connection for Non-Hodgkin's Lymphoma

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as non-Hodgkin's 
lymphoma may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for lung cancer he 
claims is related to service.  He is specifically diagnosed 
with non-Hodgkin's lymphoma.  

The veteran had active service from August 1973 to August 
1975.  His service medical records do not show complaints, 
findings, or diagnoses of lung cancer or non-Hodgkin's 
lymphoma.  The August 1975 objective separation examination 
report included a notation that the veteran's lungs and chest 
were normal.  A chest X-ray at that time was also reported to 
be normal.  

A post-service March 1977 VA hospital summary noted that the 
veteran was a college student and tried to join the Army 
Reserve in November 1976 and was turned down because a 
routine chest X-ray showed a lesion in the lung.  It was 
reported that the veteran subsequently had another X-ray at 
his home hospital which apparently showed a lesion and that 
he came in for investigation of the condition (in February 
1977).  The hospital summary indicated that the veteran had 
no other symptoms such as fatigue, night sweats, weight loss, 
chest pain, cough, or hemoptysis.  It was noted that X-rays 
showed an orange-sized opaque lesion in the left lower lobe.  
The diagnosis was cystic mass, left lower lung, cause 
undetermined.  

A May 1978 VA hospital summary noted that the veteran was 
admitted to the hospital for elective surgery of his left 
chest.  It was reported that he had several previous 
admissions because of a mass in the left chest which had been 
asymptomatic, but which had shown itself on a routine X-ray 
examination at the time that the veteran tried to joint the 
Army Reserve in November 1976.  The hospital summary 
indicated that on admission to the hospital the veteran 
stated that he was free of symptoms with the exception of 
some feeling of pressure in the precordial region after 
playing a strenuous game of hardball several weeks prior to 
admission.  The veteran underwent a left lower lobe 
lobectomy.  The diagnosis was lymphocytic, lymphoma, left 
pleural cavity with involvement of the left lower lobe.  

Subsequent post-service private and VA treatment records show 
that the veteran was treated for multiple disorders including 
lymphoma.  

A June 1989 VA treatment report related an assessment of 
status post lymphocytic lymphoma.  

An August 1989 report from Mid Maine Medical Center indicated 
that the veteran presented with a rather complex medical 
history.  It was noted that in 1977, he presented to a VA 
facility with an abnormal X-ray which was found on routine 
screening.  The report indicated that the veteran ultimately 
underwent an operative biopsy of the left lobe lesion and was 
told that the lesion was a lymphocytic lymphoma.  It was 
reported that for a variety of reasons, the veteran 
apparently did not get, or seek, postoperative follow-up.  
The report indicated that in 1978, his situation was again 
reviewed by the VA and he did not receive chemotherapy at 
that time.  The report noted that the veteran was apparently 
lost to medical follow-up until 1982 when he appeared at a VA 
facility and was again evaluated and it was felt that he had 
passed the test of time and that further intervention was not 
required.  It was reported that, currently, the veteran had 
been referred to a health unit for an employer and was found 
to have a markedly abnormal chest X-ray.  As to an 
impression, it was noted that the veteran was stated to have 
lymphoma ten or eleven years ago and that he had received no 
treatment save for an operation.  The examiner commented that 
he did not no what to make of that situation.  

An August 1989 surgical pathology report, apparently from the 
same facility, related a diagnosis of left mediastinal lymph 
nodes, left chest wall and tissue and left lower lobe of the 
lung:  Non-Hodgkin's lymphoma, well differentiated, 
lymphocytic type, diffuse.  

A July 2005 statement from A. Hertler, M.D., related an 
impression of BALT lymphoma slowly progressive over twenty-
nine years.  It was noted that BALT lymphoma was chronic 
lymphoma that was not curable.  

A December 2005 statement from M. Simon, M.D., related a 
diagnosis of indolent, low grade, B-Cell, non Hodgkin 
Lymphoma, marginal zone.  

A February 2006 statement from Dr. Hertler noted that he 
veteran had a long and complex history of a low-grade non-
Hodgkin lymphoma.  Dr. Hertler stated that the lymphoma 
actually dated all the way back to November 1976 at the time 
the veteran was attempting to joint the Army Reserve and an 
X-ray showed a mass in the lower lobe of the left lung.  It 
was noted that in March 1977, a hospital summary from a VA 
hospital indicated that an orange-sized lesion was seen in 
the left lower lobe.  It was also reported that in April 
1978, fourteen months later, an X-ray showed that the mass 
was slightly larger and that the veteran underwent a left 
lower lobectomy with pathology showing a lymphocytic 
lymphoma.  

Dr. Hertler stated that the veteran did well until 1989 when 
he developed a recurrent mass in the left lower lobe.  It was 
noted that the veteran underwent an open biopsy which 
revealed a marginal zone non-Hodgkin lymphoma consistent with 
bronchial-associated lymphoid tumor (BALT lymphoma).  Dr. 
Hertler stated that the veteran had been followed since 1989 
off therapy with slowly progressing disease as was often seen 
with BALT lymphoma.  Dr. Hertler reported that such had run 
an exceedingly indolent course.  Dr. Hertler indicated that 
late in the previous year, the veteran developed rapid 
enlargement of the lymph nodes in his right neck and was 
found to have a large-cell lymphoma for which he had been 
initiated on chemotherapy.  

Dr. Hertler remarked that the term BALT lymphoma was one 
which had come into more recent nomenclature for lymphomas, 
and undoubtedly the original lesion resected in 1978 was the 
same tumor which subsequently recurred at the same site in 
1989.  It was noted that BALT lymphomas were known to have 
extremely slow growth and, indeed, that had been the course 
which the veteran had followed with the disease progressing 
over sixteen years until it required chemotherapy.  

Dr. Hertler commented that the veteran was in the military 
from August 1975 until August 1975, that his presumptive 
period ended in August 1976, and that he was diagnosed with 
his lymphoma three months later on an X-ray.  Dr. Hertler 
stated that "given the exceedingly slow growth rate of BALT 
lymphomas, and in particular which [the veteran's] own 
lymphoma [had] demonstrated, he undoubtedly had the lymphoma 
during his presumptive period."  Dr. Hertler indicated that 
it was exceedingly difficult to postulate that a lymphoma 
which only slowly progressed over sixteen years suddenly 
became an orange-sized mass in only three months.  Dr. 
Hertler noted that he could "therefore give [his] opinion as 
a medical oncologist that [the veteran] clearly had his 
lymphoma during his presumptive period and likely had it 
during his years of active military service."  

In a June 2006 statement, Dr. Simon reported that he was 
treating the veteran for non-Hodgkin lymphoma.  Dr. Simon 
indicated that such was initially an indolent lymphoma of 
marginal zone type, but that it recently transformed into 
diffuse B-cell lymphoma, which was a more aggressive cancer.  
Dr. Simon stated that since they were dealing with an 
indolent disease and that the veteran did not have a work-up 
during his military service, "[he] could not confirm that 
the veteran's disease could have been present during that 
time, but it was very possible considering the fact that he 
was diagnosed with [the] problem shortly after his military 
duty was over and he probably carried [the] disease prior to 
his diagnosis."  

The Board observes that the veteran's service medical records 
do not show treatment for lung cancer or non-Hodgkin's 
lymphoma.   That being said, it is pertinent that a post-
service March 1977 VA hospital summary related a diagnosis of 
a cystic mass, left lower lung, cause undetermined.  The 
March 1977 hospital summary indicated that the veteran was 
turned down the Army Reserve in November 1976, approximately 
just fifteen months after his separation from service, 
because an X-ray showed a lesion in the lung.  A subsequent 
May 1978 VA hospital summary noted that the veteran underwent 
a left lower lobe lobectomy and related a diagnosis of 
lymphocytic lymphoma.  The veteran was subsequently diagnosed 
with non-Hodgkin's lymphoma.  

The Board observes that the February 2006 statement from Dr. 
Hertler noted that the veteran had a long and complex history 
of a low grade non-Hodgkin lymphoma.  Dr. Hertler stated that 
the veteran undoubtedly had the lymphoma during the 
presumptive one-year period after the veteran's separation 
from service.  Dr. Hertler specifically indicated that the 
veteran clearly had his lymphoma during his presumptive 
period and likely had it during his years of active military 
service.  

Additionally, the June 2006 statement from Dr. Simon 
indicated that it was very possible that the veteran's non-
Hodgkin lymphoma had been present during the veteran's period 
of service.  

The Board notes that the record contains no unfavorable 
opinions as to whether the veteran's current non-Hodgkin's 
lymphoma is related to his period of service.  

Therefore, after considering all the evidence and resolving 
any remaining doubt in favor of the veteran, the Board finds 
that the veteran has current non-Hodgkin's lymphoma which 
began during his active service.  38 U.S.C.A. § 5107(b).  
Thus, service connection is warranted.   


ORDER

The veteran submitted a timely substantive appeal to an 
August 2004 RO decision that denied service connection for 
lung cancer.  

Service connection for non-Hodgkin's lymphoma is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


